United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1151
                                   ___________

Garry Dean Ensey,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * Eastern District of Arkansas.
Arkansas Board of Pardons & Paroles, *
Arkansas Department of Correction;    *        [UNPUBLISHED]
Joelle Deppa, Director, RSVP Program, *
                                      *
            Appellees.                *
                                 ___________

                         Submitted: May 7, 1999

                               Filed: May 19, 1999
                                   ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Garry Dean Ensey appeals from the district court’s1 dismissal
without prejudice of his 42 U.S.C. § 1983 action for failure to state a claim. After


      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
carefully reviewing the record and Mr. Ensey’s brief, we conclude dismissal without
prejudice was proper for the reasons the district court stated and that an extended
discussion is not warranted. Accordingly, we affirm the judgment of the district court.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-